Title: From Alexander Hamilton to John Jay, 3 September 1792
From: Hamilton, Alexander
To: Jay, John



Private
My Dear Sir
Philadelphia Sepr. 3d. 1792

The proceedings at Pittsburgh, which you will find stated in the in-closed paper and other incidents, in the Western parts of this state, announce so determined and persevering a spirit of opposition to the laws, as in my opinion to render a vigorous exertion of the powers of government indispensable. I have communicated this opinion to the President and I doubt not his impressions will accord with it. In this case, one point for consideration will be the expediency of the next Circuit Court’s noticing the state of things in that quarter particularly the Meeting at Pittsburgh and its proceedings. You will observe an avowed object is to—“obstruct the operation of the law.” This is attempted to be qualified by a pretence of doing it by “every legal measure.” But “legal measures to obstruct the operation of a law” is a contradiction in terms. I therefore entertain no doubt, that a high misdemeanour has been committed. The point however is under submission to the Attorney General for his opinion.
There is really My Dear Sir a crisis in the affairs of the Country which demands the most mature consideration of its best and wisest friends.
I beg you to apply your most serious thoughts to it, and favour me as soon as possible with the result of your reflections. Perhaps it will not be amiss for you to converse with Mr. King. His judgment is sound—he has caution and energy.
Would a proclamation from the President be adviseable stating the criminality of such proceedings & warning all persons to abstain from them, as the laws will be strictly enforced against all offenders?
If the plot should thicken and the application of force should appear to be unavoidable, will it be expedient for the President to repair in person to the scene of commotion?
These are some of the questions which present themselves. The subject will doubtless open itself in all its aspects to you. With real respect and affectionate attachment I remain
Dear Sir   Your obedient servant
Alexander Hamilton
John Jay Esqr.
&c. &c.
